Name: 91/520/ECSC, EEC, Euratom: Commission Decision of 12 September 1991 adjusting the weightings applicable from 1 April 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: monetary economics;  cooperation policy;  executive power and public service;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1991-10-10

 Avis juridique important|31991D052091/520/ECSC, EEC, Euratom: Commission Decision of 12 September 1991 adjusting the weightings applicable from 1 April 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 282 , 10/10/1991 P. 0034 - 0035COMMISSION DECISION of 12 September 1991 adjusting the weightings applicable from 1 April 1991 to the remuneration of officials of the European Communities serving in non-member countries (91/520/ECSC, EEC, Euratom)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EEC) No 3736/90 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (ECSC, EEC, Euratom) No 2330/91 (3) laid down the weightings to be applied from 1 January 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas the Commission has made a number of adjustments to these weightings in recent months, pursuant to the second paragraph of Article 13 of Annex X to the Staff Regulations; Whereas some of these weightings should be adjusted with effect from 1 April 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, DECIDES: Sole Article With effect from 1 April 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 12 September 1991. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 360, 22. 12. 1990, p. 1. (3) OJ No L 214, 2. 8. 1991, p. 3. ANNEX Country of employment Weightings applicable with effect from 1 April 1991 Argentina 74,5500000 Bahamas 94,0400000 Brazil 32,3100000 Burundi 66,1700000 Chile 41,2900000 Costa Rica 55,3700000 Dominican Republic 35,7300000 Guyana 4,3100000 Hungary 55,7800000 Jamaica 62,4700000 Mexico 47,0900000 Pakistan 34,4000000 Peru 277,4200000 Philippines 67,1700000 Poland 24,2700000 Somalia 12,8900000 South Korea 76,3800000 Sudan 234,7000000 Tanzania 31,1600000 Uruguay 49,3200000 Zaire 16,6100000 Zambia 39,6400000 ANNEX Country of employment Weightings applicable with effect from 1 April 1991 Argentina 74,5500000 Bahamas 94,0400000 Brazil 32,3100000 Burundi 66,1700000 Chile 41,2900000 Costa Rica 55,3700000 Dominican Republic 35,7300000 Guyana 4,3100000 Hungary 55,7800000 Jamaica 62,4700000 Mexico 47,0900000 Pakistan 34,4000000 Peru 277,4200000 Philippines 67,1700000 Poland 24,2700000 Somalia 12,8900000 South Korea 76,3800000 Sudan 234,7000000 Tanzania 31,1600000 Uruguay 49,3200000 Zaire 16,6100000 Zambia 39,6400000